PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
AlGwaiz, Abdulrahman, Abdulaziz
Application No. 16/528,881
Filed: August 1, 2019
For: Aerodynamic Anti-Rotation Device

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed April 6, 2021, and supplemented on 
April 28, 2021, in response to the decision mailed March 12, 2021, dismissing the original request to make the above-identified application special.  

The request and petition are DENIED. 

DISCUSSION

A grantable request to participate in the PPH pilot program and petition to make special require:

1. The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA);

2.	Applicant must:
a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

3.	Examination of the U.S. application has not begun;

4.	Applicant must submit:
a.	Documentation of prior office action:



ii.    if the allowable/patentable claims(s) are from a “Notification of Reasons     for Refusal” then the Notification of Reasons for Refusal or 
iii.	 if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.  the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; and

5.	Applicant must submit: 
a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application)
b.	Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).

The request to participate in the PPH pilot program and the petition fail to comply with
condition (2).

The original petition filed March 1, 2021, was dismissed in a decision mailed on
March 12, 2021. The decision of March 1, 2021, indicated that the request and petition
failed to meet condition (2) because the Claims Correspondence Table did not list all of the U.S. claims that were filed in the preliminary amendment on March 1, 2021, along with the corresponding allowable/patentable OEE claim(s).

The renewed PPH request and petition filed April 6, 2021, and supplemented April 28, 2021, continues to fail to meet condition (2). Only OEE Claim 2 has been indicated to be allowable/patentable. The Claims Correspondence Table filed April 6, 2021, does not indicate how U.S. Claims 3-20 correspond to allowable OEE Claim 2, and the Claims Correspondence Table filed April 28, 2021, does not list pending U.S. Claims 3-20 or state how U.S. Claims 3-20 correspond to allowable/patentable OEE Claim 2.1 

Since the deficiencies were not satisfied in the renewed PPH request and petition filed April 6, 2021 and supplemented April 28, 2021, the request and petition to make the above-identified application special is hereby DENIED and the application will await action in its regular turn.


Telephone inquiries concerning this decision should be directed to Felicia Jenkins whose telephone number is (571) 272-0986.

All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.


/Kristen Matter/	Kristen Matter
Acting Deputy Director
Office of Petitions                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 See for example, U.S. independent claims 10 and 20, which are explained in the April 28, 2021, claim listing as corresponding to OEE claims 10 and 20, respectively. However, OEE claims 10 and 20 were not indicated to be allowable.